UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

EDITH MILLER, a/k/a Edith Stewart,
Petitioner,

v.
                                                                      No. 96-2201
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A70-848-462)

Submitted: February 25, 1997

Decided: March 19, 1997

Before WILKINS, NIEMEYER, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Petition denied by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Ronald D. Richey, L. JOHNSON & ASSOCIATES, P.C., Wheaton,
Maryland, for Petitioner. Frank W. Hunger, Assistant Attorney Gen-
eral, Brenda E. Ellison, Senior Litigation Counsel, Laura M. Fried-
man, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Edith Miller petitions for review of a final order of the Board of
Immigration Appeals (Board) denying her application for asylum and
withholding of deportation and denying her motion to remand for
consideration of adjustment of status. We deny the petition.

Miller, a native and citizen of Sierra Leone, first takes issue with
the Board's denial of her motion to remand because she failed to
make a prima facie showing of eligibility for adjustment of status.
Like a motion to reopen deportation proceedings, we review the
denial of a motion to remand to the immigration judge for abuse of
discretion. See M.A. v. INS, 899 F.2d 304, 307 (4th Cir. 1990) (en
banc) (denial of motion to reopen reviewed for abuse of discretion);
Rodrigues v. INS, 841 F.2d 865, 867 (9th Cir. 1987) (reviewing
motion to reopen and motion to remand similarly).

To qualify for adjustment of status, an applicant must show: (1)
that she has applied for adjustment of status; (2) that she is eligible
to receive an immigrant visa and is admissible to the United States;
and (3) that an immigrant visa is immediately available to her at the
time her application is filed. 8 U.S.C. § 1255(a) (1994). Because Mil-
ler did not submit a Form I-485 application for adjustment of status
or otherwise provide sworn information concerning her character and
criminal history, we conclude that the Board did not abuse its discre-
tion in denying her motion to remand.

Miller next contends that the Board erred in denying her asylum
and withholding of deportation. The Immigration and Nationality Act
(Act) authorizes the Attorney General, in her discretion, to confer asy-
lum on any refugee. 8 U.S.C. § 1158(a) (1994). The Act defines a ref-
ugee as a person unwilling or unable to return to her native country
"because of persecution or a well-founded fear of persecution on

                    2
account of race, religion, nationality, membership in a particular
social group, or political opinion." 8 U.S.C.§ 1101(a)(42)(A) (1994);
see M.A. v. INS, 899 F.2d at 307. Eligibility for asylum can be based
on past persecution alone even though there is "`no reasonable likeli-
hood of present persecution.'" Baka v. INS , 963 F.2d 1376, 1379
(10th Cir. 1992) (quoting Rivera-Cruz v. INS, 948 F.2d 962, 969 (5th
Cir. 1991)).

We must uphold the Board's determination that Miller is not eligi-
ble for asylum if the determination is "supported by reasonable, sub-
stantial, and probative evidence on the record considered as a whole."
8 U.S.C. § 1105a(a)(4) (1994). In conducting our review, we accord
the Board all possible deference. Huaman-Cornelio v. BIA, 979 F.2d
995, 999 (4th Cir. 1992).

Our review reveals substantial evidence to support the Board's
finding that Miller is fleeing generalized violence and unrest in Sierra
Leone rather than persecution due to her political opinion or member-
ship in a particular social group namely her family. While Miller was
indeed the victim of a robbery and beating in her country, there is no
evidence that she was singled out because of political opinion or
because of her family membership. See M.A., 899 F.2d at 315. More-
over, Miller admits she fears return due to the indiscriminate violence
of the rebels, and not because she will be targeted specifically. There
is simply no evidence in the record which suggests that Miller has
been or would be singled out for persecution on account of one of the
statutory grounds.

As Miller has not established entitlement to asylum, she cannot
meet the higher standard to qualify for withholding of deportation.
INS v. Cardoza-Fonseca, 480 U.S. 421, 430-32 (1987). Accordingly
we deny the petition for review. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court, and argument would not aid the decisional
process.

PETITION DENIED

                    3